Exhibit 10.1

DIAMOND OFFSHORE

EXECUTIVE RETENTION PLAN

Section 1. Purpose.

The purpose of this Plan is to motivate and reward certain executives of the
Company, identified herein as the Participants, to continue in the service of
the Company by providing each Participant who remains actively employed by the
Company in Good Standing until the time of payment with a Payment, thereby
advancing the interests of the Company and its stockholders. The Compensation
Committee, in consultation with the Board of Directors of the Company, has
determined that an eligible Participant shall be entitled to receive the
Retention Payments, as described further below, in the event the Participant
remains an active employee of the Company in Good Standing at all times through
the respective payment dates, subject to the terms and conditions of this Plan
and the respective Retention Agreement. The payment of any Payment under this
Plan shall be subject to the satisfaction in full of all of the terms and
conditions stated in this Plan and the Retention Agreement.

Section 2. Definitions.

For purposes of this Plan, the following terms shall have the following
meanings:

2.1 “2018 Retention Payment” shall mean, with respect to any Participant, the
2018 retention payment as reflected in such Participant’s Retention Agreement.

2.2 “2019 Retention Payment” shall mean, with respect to any Participant, the
2019 retention payment as reflected in such Participant’s Retention Agreement.

2.3 “Company” shall mean Diamond Offshore Drilling, Inc. and/or its
Subsidiaries.

2.4 “Compensation Committee” shall mean the Compensation Committee of the Board
of Directors of the Company.

2.5 “Good Standing” shall mean the Participant:

(i) has remained actively employed by the Company from the date of the
applicable Retention Agreement through the payment date, not on a leave of any
kind (other than a legally protected leave) and not subject to any performance
improvement plan; and

(ii) has remained at all times in full compliance with all agreements between
the Participant and the Company and all policies of the Company.

2.6 “Participant” shall mean an employee of the Company who has been designated
to participate in the Plan by the Compensation Committee and has received and
executed a Retention Agreement.



--------------------------------------------------------------------------------

2.7 “Payment” shall mean the 2018 Retention Payment and/or the 2019 Retention
Payment, as applicable.

2.8 “Person” shall mean any individual, corporation, partnership, limited
liability company, association, trust or other entity or organization, including
a government or political subdivision or an agency or instrumentality thereof.

2.9 “Plan” shall mean this Diamond Offshore Executive Retention Plan.

2.10 “Retention Agreement” shall mean an agreement between the Company and a
Participant setting forth terms and conditions with respect to such
Participant’s Retention Payments. Such agreement shall be in such form or forms
as the Compensation Committee shall determine.

2.11 “Retention Payments” shall mean, with respect to any Participant, the 2018
Retention Payment, if any, and/or the 2019 Retention Payment, if any, as
applicable, with respect to such Participant.

2.12 “Subsidiary” shall mean any entity in which the Company directly or
indirectly owns more than 50% of the outstanding equity or other ownership
interests.

Section 3. Administration.

This Plan shall be administered by the Compensation Committee. The Compensation
Committee shall have full authority, in its sole and absolute discretion, to
construe and interpret this Plan and the Retention Agreements entered into
pursuant to this Plan and (i) to select the Participants; (ii) to determine the
Retention Payments for each Participant to be set forth in such Participant’s
Retention Agreement; (iii) to determine the other terms and conditions of each
Participant’s Retention Agreement; (iv) to determine whether all conditions
precedent to the Retention Payments have been satisfied, including, but not
limited to, whether the employee has been employed in Good Standing through the
payment date; (v) to exercise its discretion with respect to the powers and
rights granted to it as set forth in this Plan; and (vi) generally, to exercise
such powers, to perform such acts and to take any and all action as deemed
necessary or advisable to promote the best interests of the Company with respect
to this Plan. All decisions and determinations by the Compensation Committee in
the exercise of this power shall be final, binding and conclusive upon the
Company, the Participants and all other Persons having any interest therein.

To the extent that this Plan and the Retention Agreements are assigned to a
successor employer, the Compensation Committee’s role as described in Section 3
shall be replaced by an appropriate body as designated by the successor
employer, and the Company shall have no further liability with respect to this
Plan and the Retention Agreements.

Section 4. Retention Agreements.

The Compensation Committee shall cause the Company to prepare and execute a
Retention Agreement for each Participant.

 

2



--------------------------------------------------------------------------------

4.1 Retention Payments. Each Retention Agreement shall set forth the terms and
conditions pursuant to which the Retention Payments shall be payable.
Notwithstanding any provision herein to the contrary, the Company shall have no
obligation to make a payment thereunder in the event that (i) in the case of the
2018 Retention Payment, the Participant’s employment with the Company terminates
for any reason prior to the date of payment of such 2018 Retention Payment, the
Participant is not in Good Standing through the date of payment or the
Participant has on or before such date of payment served notice to terminate his
or her employment, and (ii) in the case of the 2019 Retention Payment, the
Participant’s employment with the Company terminates for any reason prior to the
date of payment of such 2019 Retention Payment, the Participant is not in Good
Standing through the date of payment or the Participant has on or before such
date of payment served notice to terminate his or her employment.

4.2 General. Upon execution by the Company and a Participant, each Retention
Agreement shall be a binding obligation of the Company and such Participant.

Section 5. Assignments.

This Plan shall be binding upon and shall inure to the benefit of the Company
and its successors and assigns, and the Company shall have the right to assign
its obligations under this Plan and any Retention Agreements, in whole or in
part, to any successor employer or its affiliates, in which case the Company
shall have no further liability with respect to the assigned obligations
pursuant to this Plan and the Retention Agreements.

Section 6. Effective Date; Amendments.

6.1 This Plan is effective as of January 1, 2017.

6.2 This Plan, and all awards made hereunder, may be amended or modified upon
the approval of the Compensation Committee, provided that no such amendment or
modification shall be effective with respect to any Participant or any
Participant’s Retention Agreement if such amendment or modification is adverse
to such Participant unless such Participant consents in writing to such
modification or amendment.

Section 7. General.

7.1 This Plan and the granting of Retention Payments, as well as the other
obligations of the Company under this Plan, shall be subject to, and is intended
to comply with, all applicable federal and state laws, rules and regulations.
The place and administration of this Plan shall be conclusively deemed to be
within the State of Texas and the validity, construction, interpretation,
administration and effect of this Plan, and the rights of any and all Persons
having or claiming to have an interest therein or thereunder shall be governed
by, and determined exclusively and solely in accordance with, the laws of the
State of Texas, to the extent not superseded by applicable federal law. If any
provisions of this Plan shall be held unlawful or otherwise invalid or
unenforceable in whole or in part, the unlawfulness, invalidity or
unenforceability shall not affect any other provisions of this Plan or part
thereof, each of which shall remain in full force and effect.

 

3



--------------------------------------------------------------------------------

7.2 Notwithstanding any provision herein to the contrary, no provision in this
Plan or in the Retention Agreement shall be interpreted to obligate the Company
to retain a Participant in its employ for any period of time or to interfere
with or limit in any way the right of the Company to terminate such
Participant’s employment. Nothing contained in this Plan and no action taken
pursuant to the provisions of this Plan shall create or be considered to create
a trust or fund of any kind or fiduciary relationship between the Company or any
successor employer or any of its affiliates and any Participant or any of its
other employees or a security interest of any kind in any property of the
Company or any successor employer or any of its affiliates in favor of any
Participant herein or any other Person.

7.3 The Company shall withhold from any amount payable hereunder to a
Participant such amount as shall be sufficient to satisfy all Federal, state,
local, and foreign withholding tax requirements relating thereto.

7.4 No Participant or any other party claiming an interest in amounts earned
under the Plan shall have any interest whatsoever in any specific asset of the
Company. To the extent that any party acquires a right to receive payments under
the Plan, such right shall be equivalent to that of an unsecured general
creditor of the Company.

7.5 Participants will not be eligible to accelerate or defer payments of
Retention Payments under this Plan for any reason.

7.6 It is intended that payments under this Plan meet the short-term deferral
exception under Internal Revenue Code Section 409A (including, but not limited
to, any future amendments to Code section 409A, and any other Internal Revenue
Service (“IRS”) or other governmental rulings, regulations or interpretations
(collectively, “Section 409A”)). If not exempt, the payments and benefits
payable pursuant to this Plan and any Retention Agreement are intended to comply
with Section 409A, to the extent the requirements of Section 409A are applicable
hereto, and the provisions of this Plan and any Retention Agreement shall be
construed and administered in a manner consistent with that intention. In
furtherance thereof, if payment or provision of any amount or benefit hereunder
that is subject to Section 409A at the time specified herein would subject such
amount or benefit to any additional tax under Section 409A, the payment or
provision of such amount or benefit shall be postponed to the earliest
commencement date on which the payment or provision of such amount or benefit
could be made without incurring such additional tax. In addition, to the extent
that any IRS guidance issued under Section 409A would result in the Participant
being subject to the payment of interest or any additional tax under
Section 409A, the Company shall, to the extent reasonably possible and as
allowed by applicable treasury regulations, amend this Plan in order to avoid
the imposition of any such interest or additional tax under Section 409A, which
amendment shall have the minimum economic effect necessary and be reasonably
determined in good faith by the Company. Without limiting the foregoing, the
terms “terminates” or “termination of employment” or similar terms used in this
Plan shall be interpreted to mean to occur when a “separation of service” occurs
as defined under Section 409A.

 

4